BLOODWORTH, Justice
(concurring specially).
I concur in Mr. Justice Coleman’s opinion, insofar as it holds that we will not reverse the trial court in this case for sustaining an objection to the photographs because the photographs are not before us.
The opinion seems to me to suggest that the trial judge might have also acted within his discretion in sustaining the objection because of some conflict between the witness’ testimony that he did not see any skid marks and the actual photographs which may have shown tire tracks. I cannot *237agree that this is a ground upon which to affirm the trial judge.
HEFLIN, C. J., and MERRILL, HAR-WOOD, MADDOX, FAULKNER and JONES, J J., concur.